350 Ill. App. 499 (1953)
113 N.E.2d 77
Dorothy Janovicz, Administratrix of Estate of Victor Janovicz, Deceased, Appellee,
v.
Edwin Schiesher, Appellant.
Gen. No. 45,946.
Illinois Appellate Court.
Opinion filed May 28, 1953.
Released for publication June 24, 1953.
*500 John J. Maciejewski, for appellant.
Charles D. Snewind, of counsel.
Silvio E. Piacenti, Marion J. Hannigan, and Warren J. Hickey, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE FEINBERG.
Reversed and remanded.
Not to be published in full.